Citation Nr: 1030275	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-04 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to February 
1946.  The Veteran is deceased and the appellant is the surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In January 2010, the Board remanded the appellant's accrued 
benefits claim for additional due process considerations.  The 
case was returned to the Board for appellate consideration.   

Unfortunately, however, still further development is required 
before the Board can adjudicate the appellant's pending claim of 
entitlement to accrued benefits.  Regrettably, this claim is 
being remanded to the RO via the Appeals Management Center (AMC).  
VA will notify her if further action is required on her part.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Periodic monetary benefits (other than insurance and servicemen's 
indemnity) to which an individual was entitled at death under 
existing ratings or decisions and under laws administered by the 
VA Secretary, or those based on evidence in the file at date of 
death and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to the 
surviving spouse or other appropriate party. 38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2009).  For a surviving spouse, 
children, or dependent parents to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the time 
of his death for such benefits or else be entitled to them under 
an existing rating or decision." Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date of 
death means evidence in VA's possession on or before the date of 
the beneficiary's (in the instant case, the Veteran's) death, 
even is such evidence was not physically located in the VA claim 
folder on or before the date of death. 38 C.F.R. § 3.1000(d)(4) 
(2009).

Although a veteran's claim terminates with that veteran's death, 
a qualified survivor may carry on, to a limited extent, the 
deceased veteran's claim by submitting a timely claim for accrued 
benefits. See 38 U.S.C.A. § 5121 (West 2002); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits 
claim is separate from the veteran's claim filed prior to death, 
the accrued benefits claim is derivative of the veteran's claim; 
thus, an appellant takes the veteran's claim as it stood on the 
date of death, but within the limits established by law. See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

With regard to the appellant's claim of entitlement to accrued 
benefits, the Board observes that, at the time of his death in 
October 2006, the Veteran had a pending claim of entitlement to 
an increased disability rating in excess of 40 percent for 
chronic lumbosacral strain, as well as claims of entitlement to 
service connection for bilateral leg disabilities and depression 
as secondary to his service-connected lumbosacral strain.  The 
appellant testified at her hearing before the undersigned that 
the Veteran received treatment for these disabilities at the VA 
Medical Centers (VAMC) in East Orange, Fort Monmouth and New 
Brunswick, New Jersey.  The Board notes that the RO obtained 
medical records from VAMCs in Florida, dated November 2001 
through December 2006, and that partial records from the New 
Jersey VAMCs were submitted prior to the Veteran's death, but 
that a summary of past VA clinic visits, dated August 2002 
through the Veteran's death in October 2006, indicates that all 
of the available treatment records for the relevant period from 
March 2005 through October 2006, as reported by the appellant and 
shown in the summary have not been associated with the Veteran's 
claims files.  These records may contain important medical 
evidence or confirmation of the appellant's assertions.  

VA must make a "reasonable effort" to obtain these and other 
relevant records.  If the RO did make a reasonable effort to 
obtain all of the Veteran's VA medical treatment records, but 
they were unavailable, there is no specific indication in the 
file that these records do not exist or that further attempts to 
obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002 & Supp. 2009).  As VA has a duty to request all available 
and relevant records from Federal agencies, including VA medical 
records, another search must be made for any additional VA 
medical records that might be available for consideration in 
this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Supreme Court recently held in Sanders that-
except in cases where VA has failed to meet the first requirement 
of 38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim-
(1) the burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable evidentiary 
burden upon VA and encouraged abuse of the judicial process; and 
(3) determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

Although the Veteran was provided with VCAA notice regarding his 
claims prior to his death, a review of the claims file indicates 
that no VCAA notice was provided to the appellant or her service 
representative prior to adjudication of her accrued benefits 
claim in the currently appealed rating decision issued in August 
2007.  The Board observes that the Veteran's death in October 
2006 did not obviate the need for VCAA notice to the appellant.  
Given the foregoing, the Board finds that VA did not meet the 
first requirement of 38 C.F.R. § 3.159(b) and a harmful notice 
error has occurred.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  Thus, on remand, the appellant should be provided 
appropriate VCAA notice on her claim for accrued benefits 
purposes.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the requirements 
of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will seek 
to provide and which evidence the claimant is to provide, is 
remandable error).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Review the claims file and ensure that all 
notice obligations have been satisfied in 
accordance with the recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any other applicable legal 
precedent.  Specifically, issue appropriate 
VCAA notice on the appellant's claim of 
entitlement to an increased disability rating 
in excess of 40 percent for chronic 
lumbosacral strain, as well as claims of 
entitlement to service connection for 
bilateral leg disabilities and depression as 
secondary to the Veteran's service-connected 
lumbosacral strain, for accrued benefits 
purposes.  A copy of the notice letter 
should be included in the claims files.

2.  Obtain complete records of the Veteran's 
treatment at the Fort Monmouth, New Brunswick, 
and East Orange, New Jersey VA Medical 
Centers, for the period from March 2005 to 
October 2006, including any hospitalization 
reports.  If these records are unavailable, 
simply do not exist, or further attempts to 
obtain them would be futile, document this in 
the claims files.

3.  Thereafter, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remain denied, the appellant and her service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


